701 N.W.2d 136 (2005)
473 Mich. 860
Helen CARGAS, individually and Helen Cargas, as the personal representative of the Estate of Perry Cargas, deceased, Plaintiffs-Appellants,
v.
Glenn BEDNARSH and Michael Esshaki d/b/a Mel's Diner, Defendants-Appellees.
Docket Nos. 127376, 127377, COA Nos. 254718, 254742.
Supreme Court of Michigan.
July 14, 2005.
On order of the Court, the application for leave to appeal the August 6, 2004 and July 30, 2004 orders of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted
We do not retain jurisdiction.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ, would direct the Court of Appeals to include among the issues considered (1) whether the actual attorney fees recoverable under the lease include appellate attorney fees, and (2) if so, whether the amount recoverable is subject to a limitation of reasonableness.